Citation Nr: 1543628	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for aseptic necrosis with traumatic arthritis and tenosynovitis of the right ankle.

2. Entitlement to an initial rating in excess of 10 percent for aseptic necrosis with traumatic arthritis and tenosynovitis of the left ankle.

3. Entitlement to service connection for bone spurs of the bilateral feet.

4. Entitlement to service connection for arthritis of the bilateral feet.

5. Entitlement to service connection for neuroma of the bilateral feet.  

6. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooke Thomas, Attorney
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In his June 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, sitting in Washington, DC.  Thereafter, in December 2014, the Veteran advised VA that he wished to withdraw his request for a hearing.  However, a few weeks later, in December 2014, in connection with a VA Form 9 submitted to perfect the appeal of the service connection issues for bone spurs, arthritis, and neuroma, the Veteran's representative indicated that the Veteran wished a video-conference hearing.  A letter was sent to the Veteran in April 2015 to clarify his desire for a hearing, and in May 2015, he again withdrew his request.  As no other communication with regard to a hearing has been received, the Board considers the Veteran's request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for TDIU is part and parcel of an increased rating claim when raised by the record.  Here, the Veteran has filed an application for TDIU benefits.  Therefore, the Board has jurisdiction over the issue of entitlement to TDIU as part of the increased rating claims on appeal.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  Initially, the October 2014 statement of the case (SOC) cites as evidence electronic review of VA treatment notes dated from January 17, 1996 to August 20, 2014.  However, the only VA treatment notes available associated with the claims file are dated from January 1996 to April 1997 and from November 2003 to February 2012.  Consequently, there are VA treatment notes for the Veteran that are not available to the Board for review.  Therefore, all outstanding VA treatment notes for the Veteran should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, with regard to the increased rating claims, the most recent VA examination was performed in May 2008, and there is evidence of worsening since then.  Therefore, the Board determines that additional VA examinations should be performed to assess the current nature and severity of the Veteran's service-connected bilateral ankle disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In February 2015, the Veteran's attorney submitted arguments that included a statement that the Veteran is receiving benefits from the Social Security Administration (SSA). When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188   (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must also be remanded so that records from SSA may be obtained.
As for the Veteran's TDIU claim, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the increased rating and service connection claims on appeal.  Consequently, the claim of entitlement to TDIU must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding treatment notes for the Veteran dated from April 1997 to November 2003 and from February 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request records related to any application and award of disability benefits from SSA.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his right and left ankle disabilities.  The claims must be sent for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner is also asked to address the functional effects that that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or the impact of any non-service connected disabilities.

4. Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

5. If the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, then refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental SOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




